DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9 are pending.  
Election/Restrictions
Applicant’s election of the following species in the reply filed on 12/29/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

    PNG
    media_image1.png
    219
    642
    media_image1.png
    Greyscale

No claims are currently withdrawn.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a group containing a methacryloyl group on the surface” which is vague because it is unclear if “on the surface” refers to the surface of the group (i.e., the methacryloyl group is on the surface of the group that contains it) or the surface of the particles.
Claim 1 recites several formulae for the polyorganosilisesquioxane but only recites that formula (1) is comprised in the polyorganosilisesquioxane such that it is unclear if the other repeating units are required or not.
Claim 1 recites a polysiloxane with 1, I, II and 4 repeating units, with certain ratios of the various repeating units in the polysiloxane.  This is vague because the formulae for the 4 repeating units overlap each other such that the same repeating unit in the polysiloxane could potentially qualify as multiple repeating units as claimed, such that it is unclear how to calculate the claimed ratios because it is unclear how to decide which formula the repeating units would be attributed to.  For example, a polysiloxane with 50 mol% of epoxycyclohexylethyl-SiO(3/2) and 50 mol% of epoxycyclohexylethyl-SiO(2/2)(OH) could be interpreted as having all the epoxycyclohexylethyl-SiO(3/2) repeating units fall under the (1) formula and all the epoxycyclohexylethyl-SiO(2/2)(OH) repeating units fall under the (4) formula (thus satisfying the (1):(4) ratio as claimed but not the (I):(II) ratio as claimed) or could be interpreted as having all the epoxycyclohexylethyl-SiO(3/2) repeating units fall under the (I) formula and all the 
If Applicant intends the (I):(II) ratio to correspond to the amount of SiO(3/2) repeating units (fully condensed T units) compared to SiO(2/2)(OR) repeating units (partially condensed T units) in the polysiloxane, then that should be recited in the claims (and Applicant appears to have support for this sort of limitation based on [0048]-[0058] of the present PGPub).  
If Applicant intends the (1) to (4) ratio to correspond to the amount of siloxane repeating units bearing a polymerizable functional group relative to total siloxane repeating units, then that should be recited in the claims (and Applicant appears to have support for this sort of limitation based on [0065]-[0067] of the present PGPub).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwana et al. (WO 2015/087686, citations made to U.S. 2016/0297933) in view of Chang et al. (KR 20130120424, see machine translation) in view of Morita et al. (U.S. 2013/0199830).
Regarding claims 1-7, Kuwana teaches a hard coating composition for application to a substrate with a subsequently applied protective film/layer (corresponding to the claimed functional layer) as an outermost layer, and with the hard coating layer including the same/overlapping ingredients/amounts as in Applicant’s elected species (as in claims 1-5), as well as overlapping MW and dispersity, as well as silica filler and silane coupling agents/dispersing agents (see abstract, [0036]-[0075], [0127], [0138] disclosing glycidyl ethers of 1,6 hexanediol with q being 2, [0145]).  A photocationic initiator is also disclosed as in claim 
Kuwana does not disclose that the silica filler is surface treated with a methacryloyl group.
However, Chang is also directed to a hard (i.e., scratch resistant) coating based on silica particles and an epoxy functional silicone resin (as in Kuwana) and teaches that methacryloyl functionalized silica particles allow for improved dispersability/compatibility of the silica particles with the siloxane (see pages 2-5).  Thus, it would have been obvious to has surface modified the silica particles already taught by Kuwana with the methacryloyl groups as taught by Chang in order to improve dispersability/compatibility of the silica particles (especially because Kuwana calls for dispersing agents).
In addition and as an alternative to the above teachings of Chang, Morita is also directed to an epoxy resin composition with silica particles (as in Kuwana) and teaches that methacryloyl functional silane coupling agents may be used to improve dispersibilty of the inorganic filler in the coating composition by surface treating the filler (and with such silane coupling agents inherently bonding to the surface of the silica particles at the trialkoxysilane side of the molecule, thereby leaving the methacryloyl group exposed on the surface) ([0030]-[0041], [0054]-[0056]).  Thus, it would have been obvious to has surface modified the silica particles already taught by 
It is noted that claim 1 does not recite “direct” contact.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12, 14-20 of copending Application No. 16646416 in view of in view of Chang et al. (KR 20130120424, see machine translation) in view of Morita et al. (U.S. 2013/0199830).
This is a provisional nonstatutory double patenting rejection.
The copending claims recite a laminate and hard coat layer that overlaps the scope of the present claims with the vapor deposited layer in the copending claims corresponding to the claimed functional layer and with the only limitation from the present claims not recited in the copending claims being the methacryloyl silica filler.  However, Chang and Morita each separately teach adding silica particles to epoxy based hard coatings (like in the copending claims) to improve hardness/scratch resistance with the silica particles being surface treated with methacryloyl groups to improve dispersibilty (also see the discussion/citations from Chang and Morita above in the art-based rejections of the present claims).  Thus, it would have been 
Claims 1-4 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16646226 in view of in view of Chang et al. (KR 20130120424, see machine translation) in view of Morita et al. (U.S. 2013/0199830).
This is a provisional nonstatutory double patenting rejection.
The copending claims recite a laminate and hard coat layer that overlaps the scope of the present claims with the protective film in the copending claims corresponding to the claimed functional layer and with the only limitation from the present claims not recited in the copending claims being the methacryloyl silica filler.  However, Chang and Morita each separately teach adding silica particles to epoxy based hard coatings (like in the copending claims) to improve hardness/scratch resistance with the silica particles being surface treated with methacryloyl groups to improve dispersibilty (also see the discussion/citations from Chang and Morita above in the art-based rejections of the present claims).  Thus, it would have been obvious to have included methacryloyl silica filler from Chang and/or Morita in the copending claims in order to improve hardness/scratch resistance and dispersibilty.
Claims 1, 3, 6, 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19-36 of copending Application No. 16607503 in view of in view of Chang et al. (KR 20130120424, see machine translation) in view of Morita et al. (U.S. 2013/0199830).
This is a provisional nonstatutory double patenting rejection.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27 of copending Application No. 16614007 in view of in view of Chang et al. (KR 20130120424, see machine translation) in view of Morita et al. (U.S. 2013/0199830).
This is a provisional nonstatutory double patenting rejection.
The copending claims recite a laminate and hard coat layer that overlaps the scope of the present claims with the release layer in the copending claims corresponding to the claimed functional layer and with the only limitation from the present claims not recited in the copending claims being the methacryloyl silica filler.  However, Chang and Morita each separately teach adding silica particles to epoxy based hard coatings (like in the copending claims) to improve hardness/scratch resistance with the silica particles being surface treated with methacryloyl groups to improve dispersibilty (also see the discussion/citations from Chang and Morita above in the art-based rejections of the present claims).  Thus, it would have been obvious to have 
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787